DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 2 has been cancelled. Claims 1, 4, 7, 8, 10, 12, 14, 24, 30, 33-35, 40, 43, 45, 46, 53-63, 65, 68-76, 78, 79, 83, 85, 86, 91, 92, 94, 98, and 99 are currently pending in this application.
Claim Objections
In the original claim set filed 07/12/2019, periods were missing at the end of claims 53 and 56. The objections in the previous office action stated the change that needed to be made (i.e., “first imager” should be “first imager.”). However, upon review of the new claim set, the Applicant has added the periods that were missing in the previous claim set. Thus, the objections to claims 53 and 56 have been withdrawn. 
Claim 91 has been amended in order to overcome one of the objections to claim 91. Thus, one of the objections to claim 91 has been withdrawn. 
Claim 91 is objected to because of the following informalities:  the end of the claim has a semi-colon instead of a period so “the imaging system;” should be “the imaging system.” so a period is at the end of the claim (sentence) [Lines 6-7].  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the first imager” should be “the plurality of first imagers” [Line 8] and “identify a moving object” should be “identify the moving object” [Line 10].  Appropriate correction is required.
Terminal Disclaimer
11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,275,679 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 was filed after the mailing date of the non-final rejection on 07/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Presented arguments have been fully considered, but the arguments on pages 14-16 are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
On pages 16-17 of the Applicant’s Remarks, the Applicant argues that, “None of the secondary references cited by the Office can be fairly combined with Stiesdal to arrive at the instantly claimed invention and so do not address the fundamental deficiency of Stiesdal described above, including related to the "no moving parts" taught by Stiesdal. One of ordinary skill in the art would never combine any of the other cited references, or any reference teaching a positioner, as Stiesdal teaches away from use of a positioner and any such positioner modification of Stiesdal would render Stiesdal unsatisfactory for its intended purpose of having no moving parts. See, e.g., MPEP § 2145 … Accordingly, none of the secondary references … address the fundamental deficiency of Stiesdal described above.”

	A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.). Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145.
	Further, in the current rejection, at least two references can be seen to provide obviousness when combined with Stiesdal. Salivar discloses the PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40) [See Salivar, 0026]. In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10) [See Salivar, 0026]. However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another [See Salivar, 0026]. The orientation of the PTZ camera (22), such as the pan (e.g., horizontal orientation) and tilt (e.g., vertical orientation) of the PTZ camera (22) by way of example only, can be controllable remotely by a user. In addition, the level of zoom of the PTZ camera (22) can be controllable remotely by the user [See Salivar, 0026]. Accordingly, the PTZ camera system (20) of the present example is controllable by a user with respect to at least orientation and zoom [See Salivar, 0026]. It will be appreciated that any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like, by way of example only [See Salivar, 0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to be positioned in the direction of the flying animal within a 360 degree view in the horizontal direction with the use of at least two cameras to create at least a hemispherical view of the environment for the detection of objects and the movement of the PTZ camera to detect and 
Ohba discloses that the imaging device 12 comprises a pair of camera with the same structure capturing images of a subject located in the same space [See Ohba, 0030]. The imaging device 12 may be implemented by a stereo camera, which is already in practical use to capture depth information of a subject [See Ohba, 0030]. The imaging condition control unit 24 causes the first camera 28 to start imaging at a standard angle of view and resolution (S12) [See Ohba, 0052]. The imaging condition can be determined by referring to the imaging condition table stored in the imaging condition storage unit 26 and acquiring the imaging condition defined for the selected function [See Ohba, 0052]. The image captured in this case is exemplified by the wide-angle image 44 shown in FIG. 4 [See Ohba, 0052]. The data for the image captured by the first camera 28 is sent to the first image analysis unit 32. The first image analysis unit 32 analyzes the data for the image and detects a candidate region such as the face region of a human being that could be a target of narrow-angle image [See Ohba, 0053]. The image data generation unit 38 generates image data in which the detected region is bounded by a rectangle and outputs the generated data to the display device 16 (S14) [See Ohba, 0053]. Consequently, the wide-angle image and the narrow-angle image are started to be captured by the first and second cameras 28 and 30 concurrently (S18) [See Ohba, 0055]. The imaging condition control unit 24 causes the selected region to be captured by controlling the electronic zoom and electronic pan and tilt capabilities of the second camera 30 [See Ohba, 0055]. As mentioned above, the relative position information indicating the position of the narrow-angle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to be positioned in the direction of the flying animal with the use of first imaging data to control the zoom, pan, and tilt of the second imager as taught by Ohba. The motivation behind this modification would have been to improve the image capturing process using two imagers on a scene.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 9,856,856 in view of Rockinger et al. (Hereafter, “Rockinger”) [US 2001/0030280 A1] in further view of Stiesdal et al. (Hereafter, “Stiesdal”) [US 2013/0050400 A1] in even further view of Salivar et al. (Hereafter, “Salivar”) [US 2006/0028548 A1].
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimed is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/283,526 Claims vs. U.S. Patent No. 9,856,856 Claims
Instant Application No. 16/283,526 Claims (Difference Emphasis Added)
U.S. Patent No. 9,856,856 Claims (Difference Emphasis Added)
1. A detection system for detecting a flying object in an airspace comprising: a plurality of first imagers each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially complete hemispherical coverage; a second imager having a high zoom; a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the first imager; a processor operably connected to receive image data from the plurality of first imagers, the second imager, or both to identify a moving object that is an artificially-constructed object or a flying avian based on said image data; wherein the substantially complete hemispherical coverage of said airspace surrounding the detection system for the detection of the moving object in any direction relative to the detection system.
1. An automated system for tracking object motion in a designated area, the automated system comprising: an array of image capturing devices independently mounted to a detection system tower configured to be located in the designated area;  the array including a network of low resolution cameras and at least one high resolution camera; wherein the network of low resolution cameras are interconnected and detect a geometric field that is hemispherical, with a combined field of view of 360° surrounding the designated area; a server in communication with the array of image capturing devices; wherein the server analyzes images to classify an airborne object captured by the array of image capturing devices in response to receiving the images.
94. A detection system for detecting a flying object in an airspace surrounding a wind turbine comprising: a plurality of imaging systems, each imaging system comprising: a plurality of first imagers, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially complete hemispherical coverage; a second imager having a high zoom, wherein the plurality of first imagers and the second imager determines a position and a trajectory of a flying object in the airspace; a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the plurality of first imagers; a processor operably connected to receive image data from any of the plurality of first imagers, second imager, or both, and to identify a moving object that is a flying avian or an artificially-constructed object based on said image data; wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.
An automated system for mitigating risk from a wind farm, the automated system comprising: a plurality of image capturing devices independently mounted on a detection system tower in the wind farm; the plurality of image capturing devices including a high resolution stereo camera set and a plurality of low resolution cameras with a geometric field that is hemispherical having a combined field of view of 360° surrounding the detection system tower; wherein the plurality of low resolution cameras are interconnected and detect a spherical field surrounding the wind farm; a server connected to the plurality of image capturing devices; the server automatically analyzes images to classify an airborne object captured by the plurality of imaging 


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose detecting a flying object in an airspace comprising: a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the first imager; a processor operably connected to receive image data from the first imager, the second imager, or both to identify a moving object that is an artificially-constructed object or a flying avian based on said image data. 
Rockinger discloses detecting a flying object in an airspace ([Abstract] a method for the detection of helicopters from a flying platform) comprising: artificially-constructed object ([0012] method for detecting and identifying helicopters from a fast-flying platform). 
It would have been obvious to one of ordinary skill in the art at the time of the invention with the identification of a helicopter as the moving object in the air as taught by Rockinger. The motivation behind this modification would have been to detect and identify helicopters during a time period which is as brief as possible [See Rockinger].
Stiesdal discloses a processor operably connected to receive image data from the first imager, the second imager, or both to identify a moving object that is an  object or a flying avian based on said image data ([0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation.); a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the first imager ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention with the adjustment of the camera to the position of the flying object as taught by Stiesdal. The motivation behind this modification would have been to improve the imaging of the flying animal/object [See Stiesdal].
a detection system for detecting a flying object in an airspace surrounding a wind turbine, wherein the first and second imagers determine a position and a trajectory of a flying object in the airspace; a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the plurality of first imagers; identify a moving object that is a flying avian or an artificially-constructed object based on said image data; surrounding the wind turbine; and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine.
Stiesdal discloses a detection system for detecting a flying object in an airspace surrounding a wind turbine ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.), wherein the first and second imagers determine a position and a trajectory of a flying object in the airspace ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.); a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the plurality of first imagers ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal.); identify a moving object that is a flying avian ([0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation.); surrounding the wind turbine ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine ([0034] In another embodiment the warning signal is a signal to influence the control of the wind turbine. Thus the rotor speed of the wind turbine is changed for example, to avoid a collision of the flying animal with the wind turbine rotor. [0078] In one embodiment the warning system is configured to generate a control-signal, which is used to control the wind turbine in a way that animal-strikes are reduced or even avoided. [0079] In one embodiment a control-signal to control the wind turbine is a signal to set the pitch angle of the rotor blade. [0080] In another embodiment the yaw angle of the nacelle is controlled by the control-signal. [0081] The wind turbine is stopped or the speed of the rotor of the wind turbine is reduced. Thus a collision of the flying animal with fast moving rotor blade of a wind turbine is avoided.).

Rockinger discloses identify a moving object that is  an artificially-constructed([0012] method for detecting and identifying helicopters from a fast-flying platform).
It would have been obvious to one of ordinary skill in the art at the time of the invention with the identification of a helicopter as the moving object in the air as taught by Rockinger. The motivation behind this modification would have been to detect and identify helicopters during a time period which is as brief as possible [See Rockinger].
Salivar discloses a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the plurality of first imagers ([0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40). In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10). However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another. The orientation of the PTZ camera (22), such as the pan (e.g., horizontal orientation) and tilt (e.g., vertical orientation) of the PTZ camera (22) by way of example only, can be controllable remotely by a user. In addition, the level of zoom of the PTZ camera (22) can be controllable remotely by the user. Accordingly, the PTZ camera system (20) of the present example is controllable by a user with respect to at least orientation and zoom. It will be appreciated that any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like, by way of example only.).
It would have been obvious to one of ordinary skill in the art at the time of the invention with the use of at least two cameras to create at least a hemispherical view of the environment for the detection of objects and the movement of the PTZ camera to detect and capture an PTZ image of the object as taught by Salivar. The motivation behind this modification would have been to have the ability to view a large area within an environment and to focus in on objects or events of interest within the environment [See Salivar, 0003].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 43, 45, 54, 56, 57, 94, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal et al. (Hereafter, “Stiesdal”) [US 2013/0050400 A1] in view of Salivar et al. (Hereafter, “Salivar”) [US 2006/0028548 A1] in further view of Ohba et al. (Hereafter, “Ohba”) [US 2013/0100255 A1].
In regards to claim 1, Stiesdal discloses a detection system for detecting a flying object in an airspace ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.) comprising: a plurality of first imagers each of the first imagers having a wide field of view for detecting a moving object ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.), wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); a second imager having a high zoom ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.);a positioner ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal.); a processor operably connected to receive image data from the plurality of first imagers, the second imager, or both to identify a moving object that is an artificially-constructed object or a flying avian based on said image data ([0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation.); wherein the substantially complete hemispherical coverage of said airspace surrounding the detection system for detection of the moving object in ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.). 
Salivar discloses a plurality of first imagers each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially complete hemispherical coverage ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. [0022] In one embodiment, the immersive camera system (10) provides an immersive view. As used herein, the term "immersive" shall be read to denote any extreme wide angle field of view. For instance, and without limitation, a field of view of 120° or greater in any one dimension is considered immersive. It will be appreciated that such a view may be provided by hemispherical, spherical, toroid, cylindrical, cubic, equirectangular, or other types of images, by way of example only.); a second imager having a high zoom ([0015] By way of example, the user input may include commands or instructions affecting the field of view provided by the PTZ camera system (20), such as commands changing the orientation and/or zoom level of a camera within the PTZ camera system (20). [0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40).); a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the first imager ([0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40). In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10). However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another. The orientation of the PTZ camera (22), such as the pan (e.g., horizontal orientation) and tilt (e.g., vertical orientation) of the PTZ camera (22) by way of example only, can be controllable remotely by a user. In addition, the level of zoom of the PTZ camera (22) can be controllable remotely by the user. Accordingly, the PTZ camera system (20) of the present example is controllable by a user with respect to at least orientation and zoom. It will be appreciated that any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like, by way of example only.); a processor operably connected to receive image data from the plurality of first imagers, the second imager, or both to identify a moving object that is an artificially-constructed object or a flying avian based on said image data ([0014] The immersive and PTZ camera systems (10, 20) capture images, which are processed and/or relayed by the processor (6) to a user via the user interface (8). In one embodiment, the immersive camera system (10) communicates a first digital video signal to the processor (6), while the PTZ camera system (20) communicates a second digital video signal to the processor (6). The first digital video signal corresponds to a video image captured by the immersive camera system (10), while the second digital video signal corresponds to a video image captured by the PTZ camera system (20). [0051] Another exemplary method by which the views of the immersive and PTZ camera systems (10, 20) may be correlated includes using object recognition algorithms, such as pattern correlation to identify data point objects. [0059] Where a user selects an object of interest in an image provided by the immersive camera system (10), the selection is communicated to the processor (6) via the user input. Knowing the relative positioning of the immersive camera system (10) and the laser range finder, the processor (6) may issue a command to the laser range finder to determine a vector to the object of interest. In response, the laser range finder may determine the vector and communicate the vector to the processor (6). Knowing the relative positioning of the laser range finder and the PTZ camera system (20), the processor (6) may then use this vector to issue a command to the PTZ camera system (20) to provide a view of the selected object of interest.); wherein the detection system provides substantially complete hemispherical coverage of said airspace surrounding the detection system for detection of the moving object in any direction relative to the detection system ([0021] The phrase "fisheye camera" shall be read to include a camera (12) having a fisheye lens (14). Where the immersive camera system (10) includes back-to-back fisheye lenses (14), such as the immersive camera system (10) shown in FIG. 2, it will be appreciated that each of the lenses (14) may provide a field of view that is generally hemispherical. In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view. [0022] In one embodiment, the immersive camera system (10) provides an immersive view. As used herein, the term "immersive" shall be read to denote any extreme wide angle field of view. For instance, and without limitation, a field of view of 120° or greater in any one dimension is considered immersive. It will be appreciated that such a view may be provided by hemispherical, spherical, toroid, cylindrical, cubic, equirectangular, or other types of images, by way of example only.).
Ohba discloses a positioner operably connected to the second imager ([0030] The imaging device 12 comprises a pair of camera with the same structure capturing images of a subject located in the same space. The imaging device 12 may be implemented by a stereo camera, which is already in practical use to capture depth information of a subject.) for positioning the second imager to image the moving object detected by the first imager ([0052] The imaging condition control unit 24 causes the first camera 28 to start imaging at a standard angle of view and resolution (S12). The imaging condition can be determined by referring to the imaging condition table stored in the imaging condition storage unit 26 and acquiring the imaging condition defined for the selected function. The image captured in this case is exemplified by the wide-angle image 44 shown in FIG. 4. [0053] The data for the image captured by the first camera 28 is sent to the first image analysis unit 32. The first image analysis unit 32 analyzes the data for the image and detects a candidate region such as the face region of a human being that could be a target of narrow-angle image. The image data generation unit 38 generates image data in which the detected region is bounded by a rectangle and outputs the generated data to the display device 16 (S14). [0055] Consequently, the wide-angle image and the narrow-angle image are started to be captured by the first and second cameras 28 and 30 concurrently (S18). The imaging condition control unit 24 causes the selected region to be captured by controlling the electronic zoom and electronic pan and tilt capabilities of the second camera 30. As mentioned above, the relative position information indicating the position of the narrow-angle image in the wide-angle image is communicated from the input information acquisition unit 22 to the information integration unit 36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to be positioned in the direction of the flying animal within a 360 degree view in the horizontal direction with the use of at least two cameras to create at least a hemispherical view of the environment for the detection of objects and the movement of the PTZ camera to detect and capture an PTZ image of the object as taught by Salivar. The motivation behind this modification would have been to have the ability to view a large area within an environment and to focus in on objects or events of interest within the environment [See Salivar, 0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to be positioned in the direction of the flying animal with the use of first imaging data to control the zoom, pan, and tilt of the second imager as taught by Ohba. The motivation behind this modification would have been to improve the image capturing process using two imagers on a scene.

In regards to claim 43, the limitations of claim 1 have been addressed. Stiesdal discloses wherein said first imager, said second imager, or both said first and the second imagers detect a ([0023] In one embodiment the camera-system comprises a camera working in the frequency range of the visible light. Thus the camera is configured to provide images in daylight situations or, with a flashlight attached, during nighttime.) or infra-red spectrum ([0025] In another embodiment a combined camera-systems is used, that comprises a camera working in the frequency range of the visible light and a camera working in the frequency range of the infrared light. During nighttime the images are provided by the infrared camera. When a flying animal is detected, then a flashing light is activated, so that images with the camera working in the frequency range of the visible light are provided. Thus the species of the animal can be recognized on the images provided, also when the animal is detected during darkness by the infrared camera.). 

In regards to claim 45, the limitations of claim 1 have been addressed. Stiesdal discloses configured to simultaneously identify a plurality of moving objects ([0100] Three flying animals 5 are shown on the figure, every flying animal 5 in a different position in the area of the wind turbine. Every flying animal 5 is imaged with both cameras 3 and 4. The position of one flying animal 5 on the images of the two cameras 3 and 4 is different. From this difference the position of the flying animal 5 is calculated in a three dimensional space around the wind turbine 1.). 

In regards to claim 54, the limitations of claim 1 have been addressed. Stiesdal discloses that is stationary [Fig. 1]. 

In regards to claim 56, the limitations of claim 1 have been addressed. Stiesdal discloses wherein said positioner ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal.).
Ohba discloses wherein said positioner comprises a motorized pan and tilt head connected to said second imager for moving an alignment direction of said second imager based on an output from said first imager ([0052] The imaging condition control unit 24 causes the first camera 28 to start imaging at a standard angle of view and resolution (S12). The imaging condition can be determined by referring to the imaging condition table stored in the imaging condition storage unit 26 and acquiring the imaging condition defined for the selected function. The image captured in this case is exemplified by the wide-angle image 44 shown in FIG. 4. [0053] The data for the image captured by the first camera 28 is sent to the first image analysis unit 32. The first image analysis unit 32 analyzes the data for the image and detects a candidate region such as the face region of a human being that could be a target of narrow-angle image. The image data generation unit 38 generates image data in which the detected region is bounded by a rectangle and outputs the generated data to the display device 16 (S14). [0055] Consequently, the wide-angle image and the narrow-angle image are started to be captured by the first and second cameras 28 and 30 concurrently (S18). The imaging condition control unit 24 causes the selected region to be captured by controlling the electronic zoom and electronic pan and tilt capabilities of the second camera 30. As mentioned above, the relative position information indicating the position of the narrow-angle image in the wide-angle image is communicated from the input information acquisition unit 22 to the information integration unit 36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of first imaging data to control the zoom, pan, and tilt of the second imager as taught by Ohba. The motivation behind this modification would have been to improve the image capturing process using two imagers on a scene.

In regards to claim 57, the limitations of claim 1 have been addressed. Stiesdal discloses wherein said first imager, said second imager, or both said first and second imagers are cameras ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment.).

In regards to claim 94, Stiesdal discloses a detection system for detecting a flying object in an airspace surrounding a wind turbine ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.) comprising: a plurality of imaging systems, each ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.), wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially complete hemispherical coverage ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); a second imager having a high zoom ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.), wherein the plurality of first imagers and the second imager determines a position and a trajectory of a flying object in the airspace ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.); a positioner ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal.); a processor operably connected to receive image data from any of the plurality of first imagers, second imager, or both, and to identify a moving object that is a flying avian or an artificially-constructed object based on said image data ([0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation.); wherein the plurality of imaging systems are positioned relative to each other to provide substantially complete hemispherical coverage of said airspace surrounding the wind turbine ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); and a controller that receives output from the processor, the controller operably connected to the wind turbine for decreasing or stopping wind turbine blades for a flying object identified as at risk of otherwise striking a moving blade of the wind turbine ([0034] In another embodiment the warning signal is a signal to influence the control of the wind turbine. Thus the rotor speed of the wind turbine is changed for example, to avoid a collision of the flying animal with the wind turbine rotor. [0078] In one embodiment the warning system is configured to generate a control-signal, which is used to control the wind turbine in a way that animal-strikes are reduced or even avoided. [0079] In one embodiment a control-signal to control the wind turbine is a signal to set the pitch angle of the rotor blade. [0080] In another embodiment the yaw angle of the nacelle is controlled by the control-signal. [0081] The wind turbine is stopped or the speed of the rotor of the wind turbine is reduced. Thus a collision of the flying animal with fast moving rotor blade of a wind turbine is avoided.).
Salivar discloses a plurality of imaging systems ([0079] It will be appreciated that the display may include image(s) from more than one image capture system (4).), each imaging system comprising: a plurality of first imagers, each of the first imagers having a wide field of view for detecting a moving object, wherein the plurality of first imagers are arranged in a spatial configuration to provide a substantially complete hemispherical coverage ([0019] FIG. 2 illustrates an image capture system (4) comprising an immersive camera system (10) and a PTZ camera system (20). In the present example, the immersive camera system (10) comprises two fisheye lenses (14) positioned back-to-back within a housing (40). In other words, the immersive camera system (10) of the present example comprises two oppositely facing fisheye lenses (14). In the present embodiment, each fisheye lens (14) may have at least a hemispherical field of view. Accordingly, the immersive camera system (10) provides a wide angle field of view of at least a portion of the environment in which the immersive camera system (10) is situated. [0022] In one embodiment, the immersive camera system (10) provides an immersive view. As used herein, the term "immersive" shall be read to denote any extreme wide angle field of view. For instance, and without limitation, a field of view of 120° or greater in any one dimension is considered immersive. It will be appreciated that such a view may be provided by hemispherical, spherical, toroid, cylindrical, cubic, equirectangular, or other types of images, by way of example only.); a second imager having a high zoom ([0015] By way of example, the user input may include commands or instructions affecting the field of view provided by the PTZ camera system (20), such as commands changing the orientation and/or zoom level of a camera within the PTZ camera system (20). [0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40).), wherein the plurality of first imagers and the second imager determines a position and a trajectory of a flying object in the airspace; a positioner operably connected to the second imager for positioning the second imager to image the moving object detected by the plurality of first imagers ([0026] The PTZ camera system (20) in the present example comprises a pan-tilt-zoom (PTZ) camera (22) system mounted to the housing (40). In the present example, the PTZ camera (22) is positioned vertically above the immersive camera system (10). However, it will be appreciated that any suitable relative positioning of the immersive and PTZ camera systems (10, 20) may be used, and may be proximate or distant from one another. The orientation of the PTZ camera (22), such as the pan (e.g., horizontal orientation) and tilt (e.g., vertical orientation) of the PTZ camera (22) by way of example only, can be controllable remotely by a user. In addition, the level of zoom of the PTZ camera (22) can be controllable remotely by the user. Accordingly, the PTZ camera system (20) of the present example is controllable by a user with respect to at least orientation and zoom. It will be appreciated that any aspect of movement and/or orientation of the PTZ camera (22) may be provided by any suitable assembly, such as cams, gears, gimbals, motors, pulleys, hydraulics, and the like, by way of example only.); a processor operably connected to receive image data from any of the plurality of first imagers, second imager, or both, and to identify a moving object that is a flying avian or an artificially-constructed object based on said image data ([0014] The immersive and PTZ camera systems (10, 20) capture images, which are processed and/or relayed by the processor (6) to a user via the user interface (8). In one embodiment, the immersive camera system (10) communicates a first digital video signal to the processor (6), while the PTZ camera system (20) communicates a second digital video signal to the processor (6). The first digital video signal corresponds to a video image captured by the immersive camera system (10), while the second digital video signal corresponds to a video image captured by the PTZ camera system (20). [0051] Another exemplary method by which the views of the immersive and PTZ camera systems (10, 20) may be correlated includes using object recognition algorithms, such as pattern correlation to identify data point objects. [0059] Where a user selects an object of interest in an image provided by the immersive camera system (10), the selection is communicated to the processor (6) via the user input. Knowing the relative positioning of the immersive camera system (10) and the laser range finder, the processor (6) may issue a command to the laser range finder to determine a vector to the object of interest. In response, the laser range finder may determine the vector and communicate the vector to the processor (6). Knowing the relative positioning of the laser range finder and the PTZ camera system (20), the processor (6) may then use this vector to issue a command to the PTZ camera system (20) to provide a view of the selected object of interest.); wherein the plurality of imaging systems are positioned relative to each other to provide substantially ([0021] The phrase "fisheye camera" shall be read to include a camera (12) having a fisheye lens (14). Where the immersive camera system (10) includes back-to-back fisheye lenses (14), such as the immersive camera system (10) shown in FIG. 2, it will be appreciated that each of the lenses (14) may provide a field of view that is generally hemispherical. In the present example, the back-to-back hemispherical views provided by the fisheye lenses (14) provide a generally spherical field of view. [0022] In one embodiment, the immersive camera system (10) provides an immersive view. As used herein, the term "immersive" shall be read to denote any extreme wide angle field of view. For instance, and without limitation, a field of view of 120° or greater in any one dimension is considered immersive. It will be appreciated that such a view may be provided by hemispherical, spherical, toroid, cylindrical, cubic, equirectangular, or other types of images, by way of example only.).
Ohba discloses a positioner operably connected to the second imager ([0030] The imaging device 12 comprises a pair of camera with the same structure capturing images of a subject located in the same space. The imaging device 12 may be implemented by a stereo camera, which is already in practical use to capture depth information of a subject.) for positioning the second imager to image the moving object detected by the plurality of first imagers ([0052] The imaging condition control unit 24 causes the first camera 28 to start imaging at a standard angle of view and resolution (S12). The imaging condition can be determined by referring to the imaging condition table stored in the imaging condition storage unit 26 and acquiring the imaging condition defined for the selected function. The image captured in this case is exemplified by the wide-angle image 44 shown in FIG. 4. [0053] The data for the image captured by the first camera 28 is sent to the first image analysis unit 32. The first image analysis unit 32 analyzes the data for the image and detects a candidate region such as the face region of a human being that could be a target of narrow-angle image. The image data generation unit 38 generates image data in which the detected region is bounded by a rectangle and outputs the generated data to the display device 16 (S14). [0055] Consequently, the wide-angle image and the narrow-angle image are started to be captured by the first and second cameras 28 and 30 concurrently (S18). The imaging condition control unit 24 causes the selected region to be captured by controlling the electronic zoom and electronic pan and tilt capabilities of the second camera 30. As mentioned above, the relative position information indicating the position of the narrow-angle image in the wide-angle image is communicated from the input information acquisition unit 22 to the information integration unit 36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to be positioned in the direction of the flying animal within a 360 degree view in the horizontal direction with the use of at least two cameras to create at least a hemispherical view of the environment for the detection of objects and the movement of the PTZ camera to detect and capture an PTZ image of the object as taught by Salivar. The motivation behind this modification would have been to have the ability to view a large area within an environment and to focus in on objects or events of interest within the environment [See Salivar, 0003].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal’s adjustment of the camera to 

In regards to claim 98, the limitations of claim 1 have been addressed. Stiesdal discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom ([0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.). 

Claims 4, 68, 70, 72, 73, 85, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Manako et al. (Hereafter, “Manako”) [US 2014/0029855 A1].
In regards to claim 4, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose wherein the substantially complete hemispherical coverage provides coverage for a volume of airspace having a detection distance from said first imager that is greater than or equal to 0.6 km and less than or equal to 2 km. 
Manako discloses wherein the substantially complete hemispherical coverage provides coverage for a volume of airspace having a detection distance from said first imager that is greater than or equal to 0.6 km and less than or equal to 2 km ([0160] In the second embodiment, as shown in FIG. 20, the camera 1 is assumed to have a zoom mechanism (telescopic mechanism), be movable in a horizontal direction and a vertical direction, and form a panoramic image by connecting unit images in the horizontal direction and vertical direction to one another, the unit images being obtained in one-time imaging. That is, the camera 1 is assumed to have a wide and long-distance imaging range. For example, the camera 1 can be configured to have an area to be monitored in the range of 270 degrees at maximum and have a capability of detecting a car in a distance of 5 km or a person in a distance of 1 km.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of a specific range of the imaging area as taught by Manako. The motivation behind this modification would have been to reduce erroneous detections of ambient noise in the imaging [See Manako].

In regards to claim 68, Steisdal, Salivar, and Ohba disclose the detection system of claim 1 [See claim 1 for the full rejection]. Stiesdal discloses a method of detecting a flying object in an airspace ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.), the method comprising the steps of: imaging the airspace surrounding the detection system of claim 1 [See Claim 1] ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine. [0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.); obtaining one or more threshold identification attributes for an output of a subset of pixels from the imaging step; analyzing the one or more threshold identification attributes to identify a moving object of interest; obtaining one or more identification parameters for the moving object of interest; comparing the one or more identification parameters to a corresponding one or more reference identification parameters to identify the moving object of interest as an avian or an artificially-constructed object ([[0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation. [0031] For example the pictures of the camera system are analyzed in a picture recognition system. When a flying animal is detected the evaluation system sends a signal to the warning system. [0047] The first camera provides images of the environment of the wind turbine. The evaluation system analyzes the images and detects a flying animal. [Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine. [0084] In one embodiment a species of the flying animal is identified based on the evaluation of the images. Thus the species of the flying animal is known.); and wherein the method detects the moving object of interest within the airspace having a volume equivalent to an average-equivalent hemisphere with an average radius ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.) 
Manako discloses wherein the method detects the moving object of interest within the airspace having a volume equivalent to an average-equivalent hemisphere with an average radius selected from a range that is greater than or equal to 0.5 km and less than or equal to 1.2 km ([0160] In the second embodiment, as shown in FIG. 20, the camera 1 is assumed to have a zoom mechanism (telescopic mechanism), be movable in a horizontal direction and a vertical direction, and form a panoramic image by connecting unit images in the horizontal direction and vertical direction to one another, the unit images being obtained in one-time imaging. That is, the camera 1 is assumed to have a wide and long-distance imaging range. For example, the camera 1 can be configured to have an area to be monitored in the range of 270 degrees at maximum and have a capability of detecting a car in a distance of 5 km or a person in a distance of 1 km.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of a specific range of the imaging area as taught by Manako. The motivation behind this modification would have been to reduce erroneous detections of ambient noise in the imaging [See Manako].

In regards to claim 70, the limitations of claim 68 have been addressed. Stiesdal discloses wherein the imaging comprises obtaining a wide field of view with a first imager and ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.), wherein the second imager is used to determine a distance of the moving object of interest from the imaging system ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.).

In regards to claim 72, the limitations of claim 68 have been addressed. Stiesdal discloses wherein the imaging step further comprises obtaining a plurality of images at different times and determining a trajectory of the output of the subset of pixels ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
In regards to claim 73, the limitations of claim 70 have been addressed. Stiesdal discloses wherein the distance is determined using a stereo imager that is positioned to image the moving object ([0057] Thus the camera system provides a panoramic stereo image of the environment of the wind turbine. Thus a flying animal is detected in the evaluation system from a pair of images from the camera system.).

In regards to claim 85, the limitations of claim 68 have been addressed. Stiesdal discloses further comprising the step of obtaining a predictive trajectory of the flying object ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.).

In regards to claim 91, the limitations of claim 68 have been addressed. Stiesdal discloses further comprising implementing an action step, wherein the implementing step comprises one or more of: providing an alert to a person ([0031] For example the pictures of the camera system are analyzed in a picture recognition system.  When a flying animal is detected the evaluation system sends a signal to the warning system. [0032] The warning system then generates a warning signal. [0035] In another embodiment the warning signal is a signal that is transmitted. The signal is transmitted to another wind turbine or to an operator in a remote place.); emitting an alarm ([0032] The warning system then generates a warning signal); triggering a count event ([0082] In one embodiment the warning system is configured to transfer the control-signal to another wind turbine, to a remote control or to an operator. [0083] In a wind park a first turbine detects a flying animal. This first turbine transfers the control-signal to a second turbine in the wind park. This second wind turbine is not equipped with a camera-system or has not detected the flying animal yet. Thus the second turbine is controlled according to the control-signal of the first turbine before the second turbine detects the flying animal. Thus time is saved to control the second turbine in advance before the flying animal arrives at the second turbine. Also equipment is saved as not every wind turbine in a wind park needs to be equipped with a camera-system and an evaluation system. [0084] In one embodiment a species of the flying animal is identified based on the evaluation of the images. Thus the species of the flying animal is known. Thus the warning signal can be generated selectively according to the species of the flying animal. Thus the risk of a collision of this species of flying animal with the wind turbine is minimized.); triggering a deterrent to encourage movement of the flying object out of the airspace surrounding the imaging system ([0033] In one embodiment a warning signal is a signal to warn or scare off the flying animal. Thus the flying animal changes the direction of the flight and the wind turbine continues in producing energy.); recording an image or video of the object flying through the airspace surrounding the imaging system ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.); 
In regards to claim 92, the limitations of claim 91 have been addressed. Stiesdal discloses further comprising the step of defining an action implementation airspace having an average action distance that is less than the average-equivalent radius of the substantially hemispherical airspace surrounding the imaging system ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.), wherein the action implementation is implemented for a flying object that is: within the substantially hemispherical airspace and having a trajectory toward the action implementation airspace; or within the action implementation airspace ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.).

Claims 7, 8, 10, 12, 14, 24, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Zadeh et al. (Hereafter, “Zadeh”) [US 2014/0201126 A1].
In regards to claim 7, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose wherein said artificially-constructed flying object is an airplane, helicopter, hot-air balloon, or other man-made object. 
Zadeh discloses wherein said artificially-constructed flying object is an airplane ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), helicopter, hot-air balloon, or other man-made object. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 8, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose wherein said processor identifies an output of a subset of pixels of said first 
Zadeh discloses wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object having a boundary parameter or pixel pattern indicative of an artificially-constructed object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.) or a flying avian.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 10, the limitations of claim 8 have been addressed. Stiesdal fails to explicitly disclose wherein said output of said subset of pixels is an array of intensity values and/or is a time varying output.
Zadeh discloses wherein said output of said subset of pixels is an array of intensity values ([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).) and/or is a time varying output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of object recognition using pizel intensity contrast as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 12, the limitations of claim 8 have been addressed. Stiesdal fails to explicitly disclose wherein said processor analyzes said output of said subset of pixels, using one or multiple algorithms in combination, such as pattern recognition, edge detection and/or boundary parameter analysis, to determine if said moving object is a flying artificially-constructed object. 
([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes using boundaries from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 14, the limitations of claim 8 have been addressed. Stiesdal fails to explicitly disclose wherein said boundary parameter corresponds to an edge boundary signature that is: straight or smooth for the artificial object; or that is not highly straight or smooth for the avian. 
([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.); or that is not highly straight or smooth for the avian.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images using edge detection and boundary analysis as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 24, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object, and wherein said processor analyzes said output to identify the presence of said one or more threshold identification attributes that is a color parameter. 
Zadeh discloses wherein said processor identifies an output of a subset of pixels of said first imager or said second imager corresponding to said moving object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), and wherein said processor analyzes said output to identify the presence of said one or more threshold identification attributes that is a color parameter ([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images using pixel analysis as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 30, the limitations of claim 8 have been addressed. Stiesdal fails to explicitly disclose wherein said processor analyzes said output of said subset of pixels via a pattern recognition algorithm. 
Zadeh discloses wherein said processor analyzes said output of said subset of pixels via a pattern recognition algorithm ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).


In regards to claim 33, the limitations of claim 8 have been addressed. Stiesdal discloses wherein the processor analyzes said output of said subset of pixels from a plurality of frames of said image data, wherein said subset of pixels spatially moves with time and said movement with time is used to determine a trajectory of said output of said subset of pixels ([0017] Parameters like altitude, direction of flight, speed of flight are determined. [0043] In one embodiment a flying animal is detected using the images of this first camera. The flying animal is detected as an object in the image that is changing the position from one image to the other. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 
Zadeh discloses wherein the processor analyzes said output of said subset of pixels from a plurality of frames of said image data ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 34, the limitations of claim 33 have been addressed. Stiesdal discloses wherein said trajectory comprises positions ([0043] In one embodiment a flying animal is detected using the images of this first camera. The flying animal is detected as an object in the image that is changing the position from one image to the other.), distances, velocities, directions ([0017] Parameters like altitude, direction of flight, speed of flight are determined.) or any combination thereof at a plurality of times ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 

In regards to claim 35, the limitations of claim 34 have been addressed. Stiesdal discloses further comprising determining a predictive trajectory corresponding to a future time interval ([0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Guo et al. (Hereafter, “Guo”) [US 2006/0204035 A1].
In regards to claim 40, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose wherein said second imager has a resolution that is selected from a range that is greater than or equal to 1 cm per pixel and less than or equal to 4 cm per pixel and/or said high zoom is selected from a range that is greater than or equal to 10x and less than or equal to 1000x. 
Guo discloses wherein said second imager has a resolution that is selected from a range that is greater than or equal to 1 cm per pixel and less than or equal to 4 cm per pixel ([0038 and 0064] The image-acquisition and processing device has a resolution that can vary over a large range, such as 2-20 cm/pixel) and/or said high zoom is selected from a range that is greater than or equal to 10x and less than or equal to 1000x.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with resolution of the imaging device as taught by Guo. The motivation behind this modification would have been to improve the tracking of a moveable object using a plurality of images [See Guo].

Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of OKAMOTO et al. (Hereafter, “Okamoto”) [US 2016/0063310 A1].
In regards to claim 46, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose used to decrease incidence of avian strikes on an airplane around airport runways. 
Okamoto discloses used to decrease incidence of avian strikes on an airplane around airport runways ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation 

In regards to claim 53, the limitations of claim 1 have been addressed. Stiesdal discloses wherein said airspace corresponds to an airspace volume along a direction of ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.). 
Okamoto discloses wherein said airspace corresponds to an airspace volume along a direction of airplane traffic movement ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation behind this modification would have been to detect birds more accurately without the need for a mechanism for detecting a distance to a flying object [See Okamoto].

55 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Mandelbaum et al. (Hereafter, “Mandelbaum”) [US 2004/0100443 A1].
In regards to claim 55, the limitations of claim 1 have been addressed. Stiesdal fails to explicitly disclose that is mounted to a moving vehicle. 
Mandelbaum discloses that is mounted to a moving vehicle ([0014] The panoramic visualization system may include a control assembly that produces control information that controls the view port data. Additionally, the panoramic visualization system may include an auto-track assembly that automatically moves the view port to track a moving object. Furthermore, the panoramic visualization system may include multiple pointing devices, and the processing system may produce multiple view ports to enable multiple users to visualize areas selected by the individual users. In such systems, multiple display devices may be used. Beneficially, the panoramic visualization system may be implemented with the cameras mounted on a moving vehicle (such as a tank).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of the detection system for tracking a moving object mounted on a moving vehicle as taught by Mandelbaum. The motivation behind this modification would have been to improve the automatic tracking of the moving objects within the viewing area [See Mandelbaum].

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Ohba.
In regards to claim 58, Stiesdal discloses a detection system for detecting a flying object in an airspace ([Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine.) comprising: a first imager having a wide field of view for detecting a moving object ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.); a stereo imager comprising a pair of second imagers each independently having a high zoom ([0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.); ([0045] In one embodiment only the three-dimensional information about the flying animal is needed, the second camera covers the section of the wind turbine environment where the flying animal was detected. To adjust the camera to the position of the flying animal the camera is mounted in a way that it is configured to be positioned according to the direction of the flying animal. [0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine.), thereby identifying a moving object that is a flying avian or an artificially-constructed object based on image data from the first imager, the second imager, or both the first and second imager ([0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation.).
Ohba discloses a positioner operably connected to the stereo imager ([0030] The imaging device 12 comprises a pair of camera with the same structure capturing images of a subject located in the same space. The imaging device 12 may be implemented by a stereo camera, which is already in practical use to capture depth information of a subject.) for positioning said stereo imager to image said moving object detected by the first imager ([0052] The imaging condition control unit 24 causes the first camera 28 to start imaging at a standard angle of view and resolution (S12). The imaging condition can be determined by referring to the imaging condition table stored in the imaging condition storage unit 26 and acquiring the imaging condition defined for the selected function. The image captured in this case is exemplified by the wide-angle image 44 shown in FIG. 4. [0053] The data for the image captured by the first camera 28 is sent to the first image analysis unit 32. The first image analysis unit 32 analyzes the data for the image and detects a candidate region such as the face region of a human being that could be a target of narrow-angle image. The image data generation unit 38 generates image data in which the detected region is bounded by a rectangle and outputs the generated data to the display device 16 (S14). [0055] Consequently, the wide-angle image and the narrow-angle image are started to be captured by the first and second cameras 28 and 30 concurrently (S18). The imaging condition control unit 24 causes the selected region to be captured by controlling the electronic zoom and electronic pan and tilt capabilities of the second camera 30. As mentioned above, the relative position information indicating the position of the narrow-angle image in the wide-angle image is communicated from the input information acquisition unit 22 to the information integration unit 36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of first imaging data to control the zoom, pan, and tilt of the second imager as taught by Ohba. The motivation behind this modification would have been to improve the image capturing process using two imagers on a scene.

In regards to claim 59, the limitations of claim 58 have been addressed. Stiesdal discloses providing substantially complete hemispherical coverage of said airspace surrounding the detection system ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.). 

In regards to claim 60, the limitations of claim 59 have been addressed. Stiesdal discloses comprising a plurality of first imagers, a plurality of stereo imagers, or a plurality of first imagers and a plurality of stereo imagers, wherein each of the said imagers are aligned in ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.). 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Ohba in further view of Okamoto.
In regards to claim 61, the limitations of claim 58 have been addressed. Stiesdal fails to explicitly disclose wherein said airspace is around an airport runway.
Okamoto discloses wherein said airspace is around an airport runway ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the avoidance of bird .

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Ohba in further view of Okamoto in even further view of Zadeh.
In regards to claim 62, the limitations of claim 61 have been addressed. Stiesdal fails to explicitly disclose wherein said moving object is an artificially-constructed object. 
Zadeh discloses wherein said moving object is an artificially-constructed object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification .

Claims 63, 65, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Ohba in further view of Bates et al. (Hereafter, “Bates”) [US 2011/0164108 A1].
In regards to claim 63, the limitations of claim 58 have been addressed. Stiesdal discloses further comprising: a plurality of wide field of view systems, ([0099] The two cameras 3, 4 are spaced vertically. The cameras 3 and 4 are panoramic cameras that take 360° images in mainly the horizontal direction.); and a stereo imager system comprising said pair of said second imagers ([0018] To secure a wind turbine with this system multiple stereo camera systems are needed that point away from the wind turbine so the area around the wind turbine is secured.). 
Bates discloses further comprising: a plurality of wide field of view systems, each wide field of view system comprising a pair of said first imagers forming an alignment angle with respect to each other to provide a field of view angle for each wide field of view system that is greater than or equal to 90° and less than or equal to 180° [Fig. 1], wherein said plurality of wide field of view systems in combination provides 360° imaging coverage around said ([0005] Panoramic imaging systems having extremely wide fields of view from 180 deg to 360 degree along one axis have become common in applications such as photography, security, and surveillance among other applications. There are three primary methods of creating 360 degree panoramic images: the use of multiple cameras, wide field fisheye or catadioptric lenses, or scanning systems.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of a plurality of wide view imagers to image 360 degrees as taught by Bates. The motivation behind this modification would have been to improve the imaging of an entire panoramic scene.

In regards to claim 65, the limitations of claim 63 have been addressed. Stiesdal discloses further comprising: a tower interface for connecting each of the wide field of view systems and the stereo imager system to a tower ([0099] FIG. 1 shows a wind turbine 1 with an arrangement invented. The wind turbine 1 comprises a tower and a nacelle 2 on top of the tower. Attached to the nacelle 2 is a hub with the rotor blades of the wind turbine. The cameras 3, 4 are attached to the nacelle of the wind turbine.). 

In regards to claim 99, the limitations of claim 65 have been addressed. Stiesdal discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers ([0056] As the second camera is a panoramic camera, like the first camera, the second camera covers nearly the same area then the first camera. To achieve a stereo image the second camera can be used right away.) each independently having a high zoom ([0040] The camera-system comprises a second camera, which is configured to generate images of a section of the wind turbine environment. [0044] The second camera is needed to obtain three-dimensional information about the environment of the wind turbine, especially about the direction where the flying animal is detected.), said avian detection system further comprising: at least ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. [0027] A panoramic camera is configured to provide a wide image up to a complete image of the area, mainly horizontal around the camera. [0028] A wide angle image provided by the panoramic camera is referred to as a panoramic image. [0029] As a flying animal approaches the wind turbine in a mainly horizontal way the panoramic camera observes the surrounding area horizontally. Thus the panoramic camera covers the main flight path of the flying animal approaching the wind turbine.), each providing a field of view between 120° and 140° ([0026] A panoramic camera is a camera that is configured to provide images that cover a wide angle in one direction of the image provided. This wide angle can cover up to 360°. The wide angle is used to check the environment in a mainly horizontal orientation or direction.); a ground enclosure containing ancillary equipment electrically connected to said imagers by cables that run through an inner passage within the tower ([0099] FIG. 1 shows a wind turbine 1 with an arrangement invented. The wind turbine 1 comprises a tower and a nacelle 2 on top of the tower. Attached to the nacelle 2 is a hub with the rotor blades of the wind turbine. The cameras 3, 4 are attached to the nacelle of the wind turbine. The cameras 3, 4 are shown on top of the nacelle at the rear end, which is the end of the nacelle pointing away from the rotor of the wind turbine 1. The two cameras 3, 4 are spaced vertically. The cameras 3 and 4 are panoramic cameras that take 360° images in mainly the horizontal direction.); and a lightning mitigation system extending from the tower top, wherein the imagers are positioned so as to image airspace around the tower without optical obstruction by the lightning mitigation system ([0023] In one embodiment the camera-system comprises a camera working in the frequency range of the visible light. Thus the camera is configured to provide images in daylight situations or, with a flashlight attached, during nighttime.).
Bates discloses wherein the second imager comprises a stereo imager comprising a pair of second imagers each independently having a high zoom ([0099] FIG. 26 shows an exemplary UGV configured with two optical systems 600(1) and 600(2) having vertical separation for stereo imaging. Systems 600(1) and 600(2) may also be mounted with horizontal separation for a more traditional stereo imaging; however each system 600 would block a portion of the 360 degree FOV 604 of other system 600. [0071] System 600 operates to capture an image within a panoramic field of view at two different focal lengths, or resolutions; this is similar to a two position zoom optical system. System 600 may thus synthesize continuous zoom by interpolating between the two resolutions captured by the first and second optical channels.), said avian detection system further comprising: at least three wide field of view systems, each providing a field of view between 120° and 140° [Fig. 1 and 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the use of a plurality of wide view imagers to image 360 degrees as taught by Bates. The motivation behind this modification would have been to improve the imaging of an entire panoramic scene.

s 69, 71, 74-76, 78, 79, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Manako in even further view of Zadeh.
In regards to claim 69, the limitations of claim 68 have been addressed. Stiesdal fails to explicitly disclose wherein the imaging step comprises identifying an output of a subset of pixels that is an array of light intensity values. 
Zadeh discloses wherein the imaging step comprises identifying an output of a subset of pixels that is an array of light intensity values ([1456] Thus, the system analyzes the contrast, as a method of the detection of patterns and features, for recognition of objects or features, e.g. face recognition or voice recognition, which uses pixel intensity contrast or sound frequency (and amplitude) contrast, respectively. [1779] In one embodiment, mapping of an image to a segment is done by averaging the intensity/color of the pixels falling into the segment. In one embodiment, summary information from the enclosed pixels of the image is attributed to the segment (e.g., texture, variance of intensity/color).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images using pixel intensity contrast as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 71, the limitations of claim 68 have been addressed. Stiesdal fails to explicitly disclose for detecting a moving object that is an artificially created object.
 ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 74, the limitations of claim 71 have been addressed. Stiesdal fails to explicitly disclose wherein the analyzing step is via a pattern recognition algorithm.
Zadeh discloses wherein the analyzing step is via a pattern recognition algorithm ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 75, the limitations of claim 68 have been addressed. Stiesdal discloses wherein the one or more threshold identification attributes is selected from the group consisting of distance, trajectory ([0086] In one embodiment at least the distance and the trajectory of the flying animal are calculated in reference to the wind turbine. [0087] Thus the distance and the trajectory of a flying animal are known the future flight path can be estimated. Thus the time of arrival in the area of the rotor of the wind turbine is known, and the possibility and risk of a collision with the wind turbine can be evaluated.), 
([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.), pixel spacing, pixel intensity, pixel color, intensity gradient, time evolution parameter, and any combination thereof ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 76, the limitations of claim 75 have been addressed. Stiesdal fails to explicitly disclose wherein the one or more threshold identification attributes is a boundary parameter. 
Zadeh discloses wherein the one or more threshold identification attributes is a boundary parameter ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).


In regards to claim 78, the limitations of claim 76 have been addressed. Stiesdal discloses further comprising the step of identifying a moving object as corresponding to an artificially-constructed object by identifying ([[0030] The evaluation system is an arrangement being capable to evaluate the images and to detect the flying animal based on the evaluation. [0031] For example the pictures of the camera system are analyzed in a picture recognition system. When a flying animal is detected the evaluation system sends a signal to the warning system. [0047] The first camera provides images of the environment of the wind turbine. The evaluation system analyzes the images and detects a flying animal. [Abstract] An evaluation system is coupled with the camera-system and the evaluation system evaluates the images to detect a flying animal within the environment of the wind turbine. [0084] In one embodiment a species of the flying animal is identified based on the evaluation of the images. Thus the species of the flying animal is known.). 
Zadeh discloses further comprising the step of identifying a moving object as corresponding to an artificially-constructed object by identifying at least a portion of the boundary parameter as having a shape indicative of an artificially-constructed object ([1935] In one example, once we know the background, all other objects blocking the background, e.g. ocean or sky, will be foreground objects, e.g. boat or airplane, located or positioned in the ocean or sky, respectively. The foreground objects can be recognized from the database of objects, using object recognition module or device, as boat or airplane, and tagged accordingly after recognition process. The recognition can be based on silhouette or shape or shadow or profile or boundaries of an object with respect to the samples of the database, as the percentage of match, between the normalized objects, for faster and better comparisons, using a vector or chain piecewise comparison, or pixel-by-pixel comparison for the silhouette or shape or shadow or profile or boundaries of an object.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 79, the limitations of claim 78 have been addressed. Stiesdal fails to explicitly disclose wherein the boundary parameter comprises an edge straightness parameter indicative of the artificially constructed object. 
Zadeh discloses wherein the boundary parameter comprises an edge straightness parameter indicative of the artificially constructed object ([1802] In one embodiment, one or more pose detection modules (e.g., based on edge detection or color region/shape) are used to determine the pose of a face within an image/data. The scaling determined from the pose detection(s) is used to make more efficient detailed feature detection, for example, by scaling the portion of image containing the pose based on the size in a preprocessing step prior to inputting the preprocessed image to an expert feature detector. [1868] In one embodiment, we use a Markov chain-based classifier, with state transition probability depending only on the current state. For example, for Markov chain, we can represent an object with its boundaries or border or edge line, which is represented by a collection of points connected together using short straight lines, which can be represented by a chain of points, going from one to next, based on a direction and distance values, to set or get to the next point. So, starting from point one, we can complete the loop and find the boundaries or border of an object, and each point depends on the prior point in the chain, which is based on Markov model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images using edge detection as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

In regards to claim 83, the limitations of claim 68 have been addressed. Stiesdal fails to explicitly disclose wherein the comparing step comprises a pattern recognition algorithm. 
Zadeh discloses wherein the comparing step comprises a pattern recognition algorithm ([1385] Pattern Recognition. In one embodiment, the images are searched for specific color or patterns or shapes, e.g. for houses or clothing, to match a target or find one similar to a target, based on the features defined in feature space, such as stripes patterns, color red, circles, dot patterns, trapezoid shape, or the like, as a pattern recognition module, looking for degree of similarity, e.g. as a fuzzy parameter, for real estate agents to search databases and sell houses or for department stores or store web sites to sell clothing to potential customers. This is also useful for analyzing and classifying Facebook.RTM.  and photo album sites, e.g. for face or iris recognition, e.g. to identify, track, or classify people or objects. This is also useful for the security purposes on Internet or by cameras at the airports or buildings. FIG. 112 is an example of a system described above. [1386] In one embodiment, the video is searched, using still images, motion vectors, and difference frames, e.g. to find a car or face in the video, to find the speed of the car from the location of the car in different frames, or to recognize a person in the video, using face, iris, or eye recognition (or other biometrics), or target tracking objects in video frames to get other identification parameters or features from the video.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the object recognition of boats or airplanes from images as taught by Zadeh. The motivation behind this modification would have been to improve the object recognition of foreground objects using shapes, boundaries, or profiles to identify the objects [See Zadeh].

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Stiesdal in view of Salivar in further view of Ohba in even further view of Manako in even further view of Okamoto.
In regards to claim 86, the limitations of claim 85 have been addressed. Stiesdal fails to explicitly disclose used at an airport. 
 ([0002] Bird detection is needed in order to effectively take measures against collision between a bird and an airplane or the like, what is called a bird strike. For example, detecting a bird in an airport makes it possible to take countermeasures such as repelling birds with a blank shot sound and preventive measures such as identifying birds' range of activities to remove their feeding ground.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stiesdal with the avoidance of bird strikes on an airplane by the detection of the birds as taught by Okamoto. The motivation behind this modification would have been to detect birds more accurately without the need for a mechanism for detecting a distance to a flying object [See Okamoto].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482